        Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 1 of 17 PageID #:1                :c/


                         IN THE LINITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
UNITED STATES OF AMERICA                           )    Civil Action No.
        Ex rel. Soma G. Priddle                    )

                                                   )    FILED IN CAMERA AND

        Plaintiff,     FILED                       )        UNDER SEAL

                                                   )
                            AU6     2 ozuslf   I   )    FALSE CLAIMS ACT
                                      BRUTON
                       THOMAS G.
                      cLE'i( u^slorsrnicT boithr   )
                                                   \
                                                        FEDERAL     AVIATIoN
                                                   )    REGULATION FRAUD
UNITED AIR LINES,  and          )

UNITED    CONTINENTAL HOLDINGS, )                       IURY TRIAL DEMANDED
        Defendants.
                                                         l:19-cv{15612
                                                   )     Judge Rebecca R' PallmeYer
                                                         U"g'i"tr"t Judge Jeffney T' Gilbert
               PLAINTIFF',S COMPLAINT PURSUANT TO 31 SS 3729-3732
                          OF THE FEDERAL FALSE CLAIMS ACT



        The United States of America, by and through qui tam relator Soma G. Priddle

(Relator), brings this action under 31 U.S.C. 53729, et seq., as amended (False Claims Act) to

recover all damages, penalties and other remedies established by the False Claims Act on

behalf of the United States.


                               I.      PRELIMINARY STATEMENT

   1.   This is an action to recover damages and civil penalties on behalf of the United

        States of America, for violations of the False Claims Act arising from false or

        fraudulent records, statements, or claims, or any contribution thereof, made, used
     Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 2 of 17 PageID #:2




     or caused to be made, used, or presented, or any combination thereoi by the

     defendants, their agents, employees, or co-conspirators, or any combination thereof,

     with respect to false claims for safe air travel and safe carriage of air cargo, claimed

     to be conducted in accordance with Federal Aviation Regulations; ICAO

     regulations and Recommended Safe Practices; manufacturers' recommended

     Operating Procedures for Flight Operations and Maintenance Operations; industry

     standard safety practices; Safety Management System (SMS) protocols for Part 121

     Scheduled Air Carriers, which claims of safety practices were made to the Federal

     Aviation Administration (FAA); Department of Transportation (DOT) in

     accordance with route approvals; U.S.Government Office for Government Contract

     Employee Flights (GSA OFFICE);

2.   Claims for payment to the United States were made, implicitly or explicitly,

     alleging safe operating practices, conducted in accordance with the

     abovementioned standards by United management, acting on behalf of United            Air

     Lines and United Continental Holdings, in order to obtain U.S. government funds

     in payment of amounts due under the following types of contracts with United

     States:

               -   Contracts to carry U.S. civilian employees of U.S. Government agencies

               -   Contracts to carry U.S. Dept. of Defense servicemembers and civilian

                   employees.

               -   Contracts to caffy U.S. mail

               -   Contracts to carry freight and cargo for U.S. government agencies
                                                  2
     Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 3 of 17 PageID #:3




               Contracts to provide Civil Reserve Air Fleet (CRAF) aircraft




3.   Upon information and belief, additional claims for payment to the United States,

     and claims for financial benefits, conferred by the government of the United States

     were made in the form of requests for route approvals by the U.S. Dept of

     Transportation.

4. The False Claims    Act was enacted during the Civil   War.    Congress amended the

     False Claims Act in L986 to enhance the Government's abitity to recover losses

     sustained as a result of fraud against the United States after finding that fraud in

     federal programs was pervasive and that the False Claims Act, which Congress

     characterized as the primary tool for combating government fraud, was in need of

     modernization. Congress intended that the amendments create incentives for

     individuals with knowledge of fraud against the government to disclose the

     information without fear of reprisals or Government inaction, and to encourage the

     private bar to commit legal resources to prosecuting fraud on the Government's

     behalf.

5. The False Claims    Act provides that any person who knowingly submits, or causes

     the submission of a false or fraudulent claim to the U.S. Government for payment

     or approval is liable for a civil penalty of up to $11,000.00 for each claim, plus three

     times the amount of damages sustained by the Government.

6. The   Act allows any person having information about a false or fraudulent claim

     against the Government to bring an action for himself and the Government, and to
                                             3
     Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 4 of 17 PageID #:4




     share in the recovery. The Act requires that the complaint be filed under seal for a

     minimum of 60 days (without service on the defendant at any time) to allow the

     Government time to conduct its own investigation and to determine whether to join

     the suit.

7.   Under the Federal Aviation Regulations, (a) aircraft owners; (b) aircraft operators;

     (c) Part 121 Scheduled   Air Carriers; (d) Part   145   Certified Aircraft Repair Stations;

     (e) check airmen and FAA Designated Examiners; (f) aircraft Pilot-in-Command,

     also known as Aircraft Captain (internationally referenced as Commander in ICAO

     publications); and (g) airplane mechanics, specifically Aircraft and Powerplant

     Mechanics with Inspector Authorization       (IA) have specific responsibilities to

     prevent falsification through errors of omission or commission of aircraft logbooks,

     airmen logbooks, and flight crew training records.

8.   Falsification of aircraft and airmen records, and operation of aircraft in violation of

     the Federal Aviation Regulations in general, and in violation of the specific

     requirements of the Operating Specifications for that individual Aircraft Operator,

     upon which contracts with the United States government explicitly and implicitly

     depend, comprises a False Claim, as referenced by the False Claims Act, and the

     abovementioned actors are liable under the False Claims Act for their role in the

     submission of false claims.

9. This is an action   for treble damages and penalties for each false claim and each false

     statement under the False Claims Act,31 U.S.C. 53279, et seq., as amended.

                                        II.    PARTIES
                                              4
      Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 5 of 17 PageID #:5




10.   Relator, Captain Soma G. Priddte, is an airline pilot, employed by United Air

      Lines,   a/k/ aUnited Continental   Holdings, Inc (United) as a flight officer since

      August 7,1989.

11. She holds the    following licenses and ratings, issued by the Federal Aviation

      Administration of the United States Department of Transportation:

12. She has     flown at United in the following assignments during her employ: Second

      Officer DC-10; First Officer 8767 /757; First Officer DC-10; Captain 8737; Captain

      A320 ; Captain 87 67 / B757 ; Captain 8777   .



13. She is also accredited as a Safety Management System (SMS)         auditor by the

      International Standard Business Aircraft Organization (IS-BAO), an International

      Civil Aviation Organization (ICAO) agency and is familiar with ICAO standards.

L4. She is also a licensed   attorney in the State of Wisconsin and is familiar with relevant

      state and federal law, including Federal Aviation Administration (FAA), National

      Transportation Safety Board (NTSB) and ICAO regulations.

15.   Plaintiff resides in the State of Wisconsin.

16.   Plaintiff's place of employment with United Air Lines is Chicago,Illinois.

17. Defendant,      United Air Lines is a corporation which was incorporated in Illinois.

18.   Defendant,IJnited Continental Holdings is a corporation incorporated in Texas.

19.   United Air Lines and Continental Air Lines, previously separate, competing Part

      121 Scheduled    air carriers, merged to create United Continental Holdings.

20. One rationale for the merger included'efficiencies'of merging the 757 /767

      Continental and United fleets.
   Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 6 of 17 PageID #:6




21. United   Air Lines, a/k/   a   United Continental Holdings (United) is a Part   121


   Scheduled Air Carrier,licensed by the Federal Aviation Administration (FAA) for

   the common carriage of passengers and freight.

22. United owns and operates aircraft repair stations,licensed by the FAA Part 145.

23. Defendant transacts business in the State of Illinois, including the   fulfillment in part

   of U.S. government contracts at issue in this civil action.

24.Defendant contracts with the United States Government for the carriage of

   employees of U.S. federal government agencies, nationally and internationally

   through the GSA City Pair Program (CPP)

25. One of the leading international markets in the CPP was Washington D.C. to

   London, a route which United served with Boeing767 and777 aircraft.

26. Upon information and belief, as a requirement for participation in the CPP, United

   implicitly or explicitly certified that they conducted flight operations in accordance

   with applicable U.S. Federal Aviation Regulations for operation of aircraft,

   including PartT2l standards; their individual carrier Operating Specifications, and

   ICAO standards for international operations; and maintenance of aircraft in

   accordance with Part1.45 Certificated Maintenance Repair Station requirements,

   and Part 121 standards.

2T.IJnited also contracted with the U.S. government for the carriage of military

   personnel and cargo.
   Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 7 of 17 PageID #:7




28. A significant and material element and cause of the contract between United and

   the federal government is United's claim that they adhere to Federal Aviation

   Regulations.

29. Defendant has

          a.   submitted or caused to be submitted claims to the Federal Government for

               payment for the provision of air transportation conducted in accordance

               with Federal Aviation Regulations; their own Operating Specifications

               (which have the binding and mandatory effect of Federal Aviation

               Regulation when approved by the individual Part 121. Air Carrier's Principal

               Operations Inspector (POI) of the FAA), and Safety Management System

               (SMS) protocols;

          b. Continues   to submit or cause to be submitted claims to the Federal

               Government for payment for the provision of air transportation conducted in

               accordance with Federal Aviation Regulations; their own Operating

               Specifications, and SMS protocols;


          Alt of the which constitute false claims under the False Claims Act.

III.      ]urisdiction and Venue

30. This court has     jurisdiction over the subject matter of this action pursuant to 28

       U.S.C. 51331, and 31 U.S.C. 93732, the latter of which specifically confers

       jurisdiction on this Court for actions brought pursuant to 31 U.S.C. $$3729 and

       3730.
          Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 8 of 17 PageID #:8



      31. There have been no public disclosures of the allegations or transactions contained

          herein that bar jurisdiction under 31 U.S.C. $3730(e).

      32. This court has personal jurisdiction over the defendants pursuant to 31 U.S.C.


          $3732(a) because that section authorizes nationwide service of process and because

           all the defendants have at least minimum contacts with the United States, and can

          be found in reside, or transact or have transacted business in the Northern District

           of Illinois.

      33. Venue exists in the United States District Court for the Northern District of    Illinois

           pursuant to 31 U.S.C. S3730(b)(L) because all of the defendants have at least

           minimum contacts with the United States, and all the defendants can be found in,

           reside, or transact business in the Northern District of Illinois.

                                         IV.     Applicable Law

      A. Federal Aviation Regulations

      34. Federal Aviation Regulations are regulations promulgated by the FAA for the

           regulation of safe and orderly flight, pursuant to their statutory authority.

      35. Congress has granted the Federal Aviation Administration exclusive authority to

           regulate the safety of air conunerce under 49 U.S.C. S106.

       36.Part 121 Scheduled Air Carriers hold themselves out to the public as corrunon

           carriers, complying with Federal Aviation Regulations and applicable safety

           standards.l



1
    See: Contract ofCarriage
      Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 9 of 17 PageID #:9




37. Contracts for the carriage of U.S. Government personnel are covered by and

      incorporate the Federal Aviation Regulations and NTSB regulations.

B. National Transportation Safety Board Regulations

38. The National Transportation Safety Board (NTSB) is an independent Federal agency

      charged by Congress with investigating every civil aviation accident and incident

      and issuing safety recommendations aimed at preventing future aviation accidents

      and incidents, pursuant to 49 U.S.C. 51101. Et   seq.


39.   All aircraft operators are required to comply with NTSB regulations, including

      reporting of accidents and incidents per 49 C.F.R. 830.2



40. In order to facilitate peaceful   civil international aviation, by customary international

      law, Scheduled Air Carriers and international aircraft operators follow ICAO

      Recommended Safe Practices and adhere to the laws of the countries in which they

      operate.

41. United states that   it follows the laws of the country in which it is operating, in

      addition to following U"S. law.

42. Canadian Flight Safety Board requirements differ from the U.S. NTSB accident

      reporting requirements in that Canadian law requires that pilots, crew members,

      and aircraft operators to report serious aviation incidents to the Transportation

      Safety Board, including major structural problems with the aircraft.

C. False Claims Act
 Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 10 of 17 PageID #:10



43. False Claim Act   liability attaches to any person who knowingly presents or causes    a

   false or fraudulent claim to be presented for payment, or to a false record or

   statement made to get a false or fraudulent claim paid by the government. 31

   u.S.C. $372e(a)(1) & (2).

44. Under the False Claims     Act, "knowing" and "knowingly" mean that a person, with

   respect to information:

   (a) Has knowledge of the information;

   (b) Acts in deliberate ignorance of the truth or falsity of the information; or

   (c) Acts in reckless disregard of the truth or falsity of the information, and no proof

      of specific intent to defraud is required. 31 U.S.C.53729(b)

45. The False Claims Act is violated not only by a person who makes a false statement

   or a false record to get the government to pay a claim, but also by one who engages

   in a course of conduct that causes the government to pay    a false   or fraudulent claim

   for money.

                                     V.     Allegations

46. United knew or should have known that airplanes were dispatched in an unsafe

   manner, contrary to FARs.

47. United violated FARs, SMS protocols, and their own Operating Specifications by

   not reporting and maintaining airplanes according to their own stated maintenance

   procedures.




                                           10
  Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 11 of 17 PageID #:11



48. United intentionaily falsified aircraft maintenance records by not reporting the   full

   extent of maintenance irregularities and insufficiencies found by pilots and

   mechanics.

49. United created a culture of intimidation and fear, in direct violation of SMS

   standards which direct a culture of safety and regulatory compliance.

50. United publicly stated in its Corporate Policies, SEC filings, Contract of Carriage,

   Route authorization applications, and, upon information and belief government

   contracts, that it adhered to SMS protocols, including a just culture and protection

   of whistleblowers.

51. In actual operations, United maintained a culture of intimidation, hostility and

   harassment targeting whistleblowers and individuals who expressed concerns

   about safety.

52. SMS protocols requiring just culture and protection of whistleblowers,

   encouragement of safety reporting, outline specific actions required of corporation

   managers and Chief Executive Officers.

53. United falsely claimed to be following these SMS protocols.

54. United's managers had a direct financial incentive to cut costs, which included

   taking short cuts on safe operations such as cutting fuel reserves, violating

   maintenance rules, preventing medical diversions, etc.

55. United had a secret tracking system, and kept track of pilots who did not assist

   corporate managers in meeting their bonuses.



                                          f-i
 Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 12 of 17 PageID #:12




56. United penalized pilots who raised safety concerns and advocated for safety    in

   ways that interfered with managers making their bonuses.

57. Although United claimed that safety was a top   priority, their actions repeatedly

   demonstrated that meeting manager's bonuses and profits were a top priority.

58. Widespread data exists showing relationship between managers cost cutting

   programs and safety deterioration, however managers ignored the data.

59. United had a pattern and practice of dispatching airplanes   with many maintenance

   items deferred.

60. Often a deferred item, covered by a Minimum Equipment List (MEL), had specific

   limitations for operating the airplane with the item deferred.

61. Employees, including Captains, are required to ensure that MEL items are complied

   with in order to meet the requirements of legal dispatch of the airplane.

62. Some MELs involving the fueling system, required one person to be in the cockpit

   watching the fuel gauges, while another person fueled the airplane from under the

   wing at the fuel port - and that these two persons be in communication contact

   with each other.

63. Procedures for complying   with this MEL were in the United Air Lines Fueling

   Manual, and the MEL portion visible to the pilots, included on the Dispatch Release

   Message, so stated the requirement for two persons.

64. When pilots noticed that the airplane was fueled   with only one person, often with

   passengers on board, in violation of FARs regarding fueling with passengers



                                         72
 Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 13 of 17 PageID #:13




   boarded, and the specific MHL governing that operation, and questioned this

   deviation from procedure, they were firmly told to mind their own business.

65. When pilots asked the fueling supervisors about this deviation from the   UAL

   fueling manual, they were told that there was not enough manpower, and to

   comply with the required procedures in the manual would result in a delay.

66. Having a delay code to fuelirrg would    hurt a fuel managers bonus and subject him

   to penalties including demotion and possible loss of employment.

67. When pilots wrote up repeated instances of this improper fueling and misuse of the

   deferral procedures, the pilots were subjected to harassment and discipline by

   management.

68. SMS procedures require that when a problem such as the misfueling is identified,

   that it is investigated arrd resolved with appropriate resources.

69. Instead of following correct SMS procedures, as United claimed to their regulators,

   the government, and their passengers, United whitewashed SMS reports by

   'downcoding'them to not serious, and not investigating safety hazards.


                        Count I: False or Fraudulent Claims


                                 (31   .s.c. S372e(a)(1)(A))




70. United knowingly presented, or caused to be presented to an officer or employee

   of the U.S. government, false or fraudulent claims for payment or approval, in

   violation of the False Claims Act, 31 U.S.C. 53729(a)(1)(A)), specifically claims for
                                             13
 Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 14 of 17 PageID #:14



      payment for contracts to carry U.S. civilian employees of U.S. Government

      agencies; contracts to car.y U.S. Dept. of Defense servicemembers and civilian

      employees; contracts to carry U.S. mail; contracts to carry freight and cargo for U.S.

      government agencies; contracts to provide Civil Reserve Air Fleet (CRAF) aircraft.




                                 Count II: False Statements
                                  (31 u.S.c. S 372e(a)(1)(B))
                           (previously 31 U.S.C .3729(a)(2) (1986))




71.   United knowingly made, used, or caused to be made or used a false record or

      statement material to a false or fraudulent claim, in violation of the False Claims

      Act,31 U.S.C. $3729(a)(1)(B), including false statements concerning maintenance and

      airworthiness standards of aircraft.




                                              L4
Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 15 of 17 PageID #:15




T2.Because of United's acts, the United States sustained damages in an

   amount to be determined at trial, and therefore is entitled to treble

   damages under the False Claims Act, plus civil penalties of not less than

   $5,500 and up to $11,000 for each violation.

                            Count III: Unjust Enrichment


73.8y virtue of submitting claims to the United States for the use of unairworthy

   and improperly maintained aircraft, United obtained inflated payments from

   the United States. Thus, United was unjustly enriched at the expense of the

   United States, in such amounts, as determined at trial.

                           Count IV: Payment By Mistake

74.United submitted claims for payment for the use of aircraft and provision of

   aviation transportation services of cargo and personnel when the level of safety

   was not accurateiy disclosed, and if the actual level of safety was known, the

   procurement agent for the United States would not have agreed to the

   provision of services, or payment of the bill.

                          Count V: Conversion

75.8y virtue of the acts described, and specifically by submitting claims and

   obtaining payment for aviation transportation services of cargo and personnel

   when the level of safety was not accurately disclosed, United has appropriated

   the United States'property to its owrr use and benefit, and has exercised

   dominion of such property in defiance of the United States'rights.


                                         15
  Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 16 of 17 PageID #:16




  76.     United is, therefore,liable to the United States for actual damages in an amount

          to be determined at trial.

                                       PRAYER FOR RELIEF


           WHEREFORE, the United States           of America, by and through qui    tam

relator Soma G. Priddle (Relator) demands and prays that judgment be entered

in its favor as follows:

              On the First and Second Counts under the False Claims Act, for the

               amount of the United States' damages, trebled as required by law, and

               such civil penalties as are required bylaw, together with all such further

              relief as may be just and proper.

   II.        On the Third Count for unjust enrichment, for the damages sustained

               and/or amounts by which United was unjustly enriched or which United

              retained obtained monies to which it was not entitled, plus interest, costs,

              and expenses.

   III'       On the Fourth Count for payment by mistake, for the amounts by

              which United obtained to which it was not entitled, plus interest, costs,

              and expenses.

   v.         On the Fifth Count for conversion, for the damages sustained by the

              United Statesin an amount to be determined at trial, plus interest, costs

              and expenses.

   V.         That Relator be awarded the maximum amount allowed pursuant to $



                                               16
   Case: 1:19-cv-05612 Document #: 1 Filed: 08/20/19 Page 17 of 17 PageID #:17




           3730(d) of the False Claims Act.

    u.     That Relator be awarded all costs of this action, including attorney's fees

           and expenses; and

    VIL    That Relator recover such other relief as the Court deems just and proper.

DEMAND FOR TURY TRIAL

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relator

hereby demands a trial by jury.

           Dated: August 20,2019

           Respectfully submitted,




           fuJ                 f.*U!^
           Soma G. Priddle, Esq.
           17719 Lariat Avenue
           Norwalk, WI54648
           Wisc. Atty No. 1097831,
           608-823-7274
           630-747-8962
           somapriddle@)rahoo.com




                                              L7
